DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-20 of U.S. Patent No. 10,227,735. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a method for treating a joint in a pavement comprising applying a hardener/densifier and applying a silane, siloxane and/or silicone coating.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priest et al. (5,814,693) (“Priest”)

Regarding claim 1, Priest teaches a method for treating a joint in pavement (Column 5, Lines 6-7), comprising: applying a hardener/densifier to a joint in pavement (Column 3, Line 35-40); and applying a coating to the joint, the coating comprising: a silane (Column 3, Lines 55-60), a siloxane, and/or a silicone.

Regarding claim 3, Priest teaches applying the coating comprises applying the coating while applying the hardener/densifier (the hardener is a composition including the silane coating). 

Regarding claim 4, Priest teaches applying the hardener/densifier and applying the coating comprise applying a compound including the hardener/densifier and the coating. 


Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priest et al. (5,814,693) (“Priest”).

Regarding claim 12, Priest teaches a composition, comprising: a hardener/densifier; and a silane dispersed throughout the hardener/densifier (column 3, lines 35-68).

Regarding claim 13, Priest teaches the silane solids comprise emulsified silane (silane treated claim).

Regarding claim 14, Priest teaches the silane comprises a solvent-based silane (Column 3, Lines 35-68) or a neat silane.


Claim(s) 15, 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenup et al. (2,339,556) (“Greenup”)

Regarding claim 15, Greenup teaches a method for protecting a joint in pavement, comprising: providing a seal (3) in a joint in pavement; and applying a hardener/densifier (water glass; page 2, column 2, lines 3-15) to the joint and to the seal in the joint.

Regarding claim 16, Greenup teaches providing the seal (3) comprises forming the seal in the joint.  


Regarding claim 19, Greenup teaches providing the joint comprises introducing the seal (3) into the joint.  

Regarding claim 20, Greenup teaches applying the hardener densifier to pavement surfaces located adjacent to the joint.

Claims 2, and 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Priest et al. (5,814,693) (“Priest”) in view of Turner (2012/0015199).

Regarding claim 2, Priest fails to teach applying the coating comprises applying the coating after applying the hardener/densifier.  Turner teaches a concrete coating with a first sealer having a hardener and a second sealer comprising a silane coating that is applied after the first sealer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the silane compound of Priest in first and second parts as taught by Turner as it is obvious to use a known technique to improve similar devices in the same way.
Regarding claim 7, Priest teaches the invention as described above but fails to teach cleaning the joint. Turner teaches a method for treating concrete with a coating including cleaning the surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean the joint of Priest as taught by Turner to achieve a tight bond of the hardener and seal with the joint.
Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Priest et al. (5,814,693) (“Priest”) in view of Turner (2012/0015199).

Regarding claim 5, Priest fails to teach applying the coating comprises applying the hardener/densifier after applying the coating, however, since there is no criticality in the specification for applying the hardener after applying the coating since applicant states that they can be applied in any order, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the hardener after the coating of Priest as it would have been obvious to try by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priest et al. (5,814,693) (“Priest”) in view of Turner (2012/0015199) and in further view of Emmons (2014/0099874).
Regarding claim 8, Priest as modified by Turner teaches the invention as described above but fails to teach cleaning the joint with the hardener. Emmons teaches a method for treating a pavement joint including cleaning the joint by removing seal material (pore clogging material), directing pressurized liquid in the joint. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dean the joint of Priest taught by Emmons to achieve a tight bond of the hardener and seal with the joint.  Although Emmons fails to explicitly teach the .
Claim 6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Priest et al. (5,814,693) (“Priest”) in view of Jones et al. (6,454,632) (“Jones”).

Regarding claim 6, Priest teaches the invention as described above but fails to teach applying a coating comprising a metal siliconate. Jones teaches applying a coating to concrete including a hardener and a metal siliconate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a metal siliconate in the compound of Priest as taught by Jones as it is obvious to use a known technique to improve similar devices in the same way and further it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use a metal siliconate, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 9-11, 17-18 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenup et al. (2,339,556) (“Greenup”) in view of Jones et al. (6,454,632) (“Jones”).



Regarding claim 10, Greenup as modified by Jones teaches applying a coating comprising a metal siliconate (Column 5, Lines 15-35).

Regarding claim 11, Greenup as modified by Jones teaches a seal (3) between the first pavement element and the second pavement element. 

Regarding claim 17, Greenup teaches forming the seal in the joint but fails to teach a protective coating.  Jones teaches applying a silane coating to a concrete structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a silane coating on the concrete joint of Greenup as taught by Jones to protect the concrete from weathering.

.  

Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. Regarding applicant’s argument that Priest does not teach applying a hardener to opposing surfaces of a joint, the examiner disagrees.  Priest teaches a joint overlay which would be applied to the top surfaces of the joint.  The claim does not specify that the opposed surfaces are opposed inside/vertical surfaces of the joint.
Regarding applicant’s argument that Greenup does not teach applying a primer to seal the joint the examiner disagrees.  It is first noted that the claim does not specify an order in which the seal and hardener are applied, only that both are a part of the method.  Further, Greenup teaches that the primer is applied to ensure proper adherence of the seal (3) and permanently seals the joint.
	Regarding applicant’s argument that Jones does not teach a coated surface, the examiner disagrees.  Jones teaches a surface that is coated with a hardener to harden the surface of concrete.  One of ordinary skill in the art would look to Jones to modify the teachings of Greenup since Greenup also teaches a concrete hardener.   The claim does not preclude a coating that is polished.  
Applicant’s arguments, see page 6, filed 09/08/2021, with respect to the rejection(s) of claim(s) 12-14 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Priest.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        December 3, 2021